Blaok, J.
This is a suit on a special tax-bill issued by the comptroller of the city of St. Louis, because of benefits assessed against defendant’s property by commissioners appointed, in a proceeding in the St. Louis circuit court, to condemn property for the purpose of widening Eighteenth street from Clark avenue northwardly for a distance of about one hundred and ninety-one feet. The commissioners assessed the benefits at one thousand and ninety-three dollars, and the tax-bill is for that amount. There was a verdict and judgment for the plaintiff, but it is for three hundred dollars only, and the plaintiff appealed.
Some exceptions were taken by the plaintiff to the introduction of evidence by the defendant, but since these rulings are no.t made a ground of complaint in the motion for a new trial, we cannot consider them here.
The court, by the second instruction given at the request of defendant, told the jury that in making up the amount of their verdict they should disregard the report of the commissioners, made in the suit to condemn property for widening Eighteenth street. In this the court erred. The questions whether the defendant’s property was benefited and to what extent it was benefited by the widening of the street, are settled and determined by the report of the commissioners, and are not open to fresh inquiry in a suit on the special tax-bill. This we held in the recent case of City of St. Louis v. Ranken, ante, p. 497. The tax-bill sued on in that casó and the one sued on in this case were issued on the same report. The report of the commissioners, instead of being disregarded by the jury, should have been taken as the only evidence of the amount of the benefits. This is so, unless there is some provision which makes the *679tax-bill prima-facie evidence of the matters stated therein, and of this we are not advised.
The instruction given at the request of the plaintiff seems to be based upon the erroneous supposition that the jury in this suit could lix and assess the benefits, but that does not cure the error in excluding the report. With these conclusions we need not examine the fourth instruction given at the request of defendant, in which it would seem there must be some clerical error.
The judgment is reversed and cause, remanded.
Rat, J., dissents, the other judges concur.